Citation Nr: 0334895	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right-sided chest 
pain, also claimed as due to undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for blisters and fungus 
of the feet, also claimed as due to undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for erectile 
dysfunction, also claimed as due to undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.  

5.  Entitlement to service connection for a claimed left leg 
nerve disability, also claimed as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, which included a tour of duty in the Republic 
of Vietnam, and from October 1990 to May 1991, which included 
a tour of duty in Southwest Asia during the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO rating decision, which determined 
that new and material evidence had not been received to 
reopen claims of service connection for right-sided chest 
pain, blisters and fungus of the feet, and erectile 
dysfunction; which reopened a previously denied claim of 
service connection for a low back disability and denied 
service connection on the merits; and which denied service 
connection for a claimed left leg nerve disability.  

The Board notes that, notwithstanding the RO's determination 
to reopen the low back disability claim, the Board must make 
an independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

In a statement received in November 2003, the veteran 
indicated that he would be unable to attend a personal 
hearing in Washington, D.C., before a Veterans Law Judge, 
which had been scheduled for February 2004.  

(The Board also notes that the issue of a claimed left leg 
nerve disability will be addressed in the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  In a February 1970 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability; the evidence received since the February 1970 RO 
decision includes evidence that is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  In a September 1997 rating decision, the RO denied the 
veteran's claims of service connection for blisters and 
fungus of the feet and erectile dysfunction, also claimed as 
due to undiagnosed illness; the evidence received since the 
September 1997 RO decision includes evidence that is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  

3.  In a December 1997 rating decision, the RO denied the 
veteran's claim of service connection for right-sided chest 
pain, also claimed as due to undiagnosed illness; the 
evidence received since the December 1997 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW 

New and material evidence has been submitted to reopen the 
claims of service connection for a low back disability, 
blisters and fungus of the feet, erectile dysfunction and 
right-sided chest pain.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the veteran's claims 
to reopen, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
applies to the veteran's claims to reopen, which were 
received in February 2002.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claims.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for a low back disability was denied in a rating 
decision of the RO in February 1970, on the basis that there 
was no current evidence of a back disability.  

The veteran's claims of service connection for blisters and 
fungus of the feet and erectile dysfunction, also claimed as 
due to undiagnosed illness, were previously denied by the RO 
in September 1997.  The bases for the denials were that there 
was no showing of the condition in the service medical 
records or on VA examination (in regard to the blisters of 
the feet) and that there was no evidence that the condition 
had manifested to a compensable degree (in regard to fungus 
of the feet and erectile dysfunction).  

The veteran's claim of service connection for right-sided 
chest pain, also claimed as due to undiagnosed illness, was 
previously denied by the RO in December 1997, on the basis 
that there was no objective medical evidence of a chronic 
undiagnosed illness involving chest pain.  

The veteran did not perfect an appeal with regard to these 
decisions, and they are considered final, with the exception 
that the claims may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claims in this 
case is the February 1970 RO decision with respect to the low 
back, the September 1997 RO decision with respect to the feet 
and erectile dysfunction, and the December 1997 RO decision 
with respect to the chest pain.  

As such, the Board will consider evidence submitted since 
these determinations in order to determine whether that 
evidence is new and material to reopen the veteran's service 
connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


I.  Low Back

When the RO denied the claim of service connection for a low 
back disability in February 1970, it had considered the 
veteran's service records, which showed that he complained of 
low back pain, diagnosed as muscle sprain, in March 1969; and 
a VA examination report, which showed a diagnosis of normal 
back.    

The evidence received since the February 1970 RO decision 
includes that of VA and private medical records, and a 
statement of a fellow serviceman.  

VA records indicate that in January 2002 the veteran had a 
history of chronic low back pain.  In October 2002, he 
underwent a VA examination and the diagnosis was recurrent 
minor low back strain.  

Private records indicate that the veteran sought treatment 
for back pain with a physician and a chiropractor.  A June 
2002 report from G.T. Little, M.D., shows a diagnosis of back 
pain.  In statements (one undated and one dated in October 
2002), the chiropractor diagnosed the veteran with lumbalgia 
and degenerative joint disease of the lumbosacral spine, 
opining that the veteran's degenerative spine likely resulted 
from impacts and labor while in the Republic of Vietnam.  

Additional private reports, to include an MRI report, dated 
in April and May 2003 show that the veteran had advanced 
lumbar disc degeneration and received a lumbar epidural 
steroid injection.  

In an August 2002 statement, the veteran argued that he had a 
back problem while serving in Vietnam (during his first 
period of service) and that his problem was aggravated during 
the Gulf War (during his second period of service) by the 
"constant bouncing in trucks riding around in the desert."  
He stated that his problem continued to the present.  

In a September 2002 statement, a fellow serviceman of the 
veteran indicated that the veteran worked for him during the 
Persian Gulf War, dispatching fuel into the desert in Saudi 
Arabia.  He stated that the veteran reported to him that the 
truck and the ride were "very hard on him."  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements of 
the veteran and a fellow serviceman were not previously 
before the RO in February 1970.  

In regard to the evidence submitted since the February 1970 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the February 1970 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran currently 
is treated for a low back disability, which appears to have 
been incurred in or aggravated by active service.  Of 
particular significance is the opinion of the veteran's 
private chiropractor, which relates the veteran's back 
disability to his period of service in the Republic of 
Vietnam.  

Thus, the Board finds that new and material evidence has been 
submitted since the February 1970 RO decision that denied 
service connection for a low back disability, and that the 
claim is reopened.  


II.  Feet and Erectile Dysfunction

When the RO denied the claims of service connection for 
blisters and fungus of the feet and erectile dysfunction, 
also claimed as due to undiagnosed illness, in September 
1997, it had considered the veteran's service records and VA 
medical records.  

The service medical records show no complaints, clinical 
findings, or diagnosis of a skin disorder on the feet or 
erectile dysfunction.  A notation on a December 1968 record 
indicates that the veteran complained of being struck in the 
testicles the previous day and noticed blood in his urine.  

The VA medical records show a report of bumps on the feet 
since Vietnam and a complaint of impotence on an outpatient 
record in November 1996; diagnosis of bilateral foot fungus 
and erectile dysfunction (psychogenic with no medical cause) 
on VA examinations in December 1996; and outpatient treatment 
for tinea pedis in 1997.  
 
The evidence received since the September 1997 RO decision 
includes that of additional VA medical records, which show 
outpatient treatment for chronic tinea pedis; and private 
medical records, which show a diagnosis of impotence 
(etiology unclear) and erectile dysfunction by the veteran's 
private doctor in June and September 2002.  

In the June 2002 record, the veteran related to his doctor 
that he contracted a fungal infection while in Vietnam and 
that his impotency problem began after his tour of duty in 
Saudi Arabia.  

In an August 2002 statement, the veteran argued that he had 
foot problems while serving in Vietnam, from exposure to damp 
conditions in the jungle.  He stated that during the Gulf War 
his feet began to crack and dry and that he still had this 
problem at present.  He also stated that his erectile 
dysfunction began during the Gulf War and continued to the 
present.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements of 
the veteran were not previously before the RO in September 
1997.  

In regard to the evidence submitted since the September 1997 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the September 1997 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Also, the additional medical evidence shows that the veteran 
has been treated for skin problems on his feet and for an 
impotency problem.  Particularly if his statements are 
presumed credible, these disorders appear to have been 
chronic since his active service.  

Thus, the Board finds that new and material evidence has been 
submitted since the September 1997 RO decision that denied 
service connection for blisters and fungus of the feet and 
erectile dysfunction, and that the claims are reopened.  


III.  Right-sided Chest Pain

When the RO denied the claim of service connection for right-
sided chest pain, also claimed as due to undiagnosed illness, 
in December 1997, it had considered the veteran's service 
records and VA medical records.  

The service medical records show no complaints, clinical 
findings, or diagnosis of chest pain.  

The VA medical records show that the veteran had dust 
exposure while serving in the Persian Gulf and had probable 
musculoskeletal discomfort, as noted in outpatient records in 
1995; complaints of soreness in the anterior chest, as noted 
in a November 1996 outpatient record; a diagnosis of chest 
wall pain that may be associated with musculoskeletal 
problems on an October 1997 VA examination; and a diagnosis 
of pectoralis major strain (considered as no disability) on a 
November 1997 VA examination.  
 
The evidence received since the December 1997 RO decision 
includes that of additional VA medical records and private 
medical records.  

The VA medical records include outpatient records showing a 
history of chronic obstructive pulmonary disorder, mild, in 
January 2002, and findings on a February 2002 
electrocardiogram (EKG) reflecting normal sinus rhythm and 
axis but abnormal inferolateral nonspecific ST and T-waves.  

Private records dated in June 2002 indicate that the veteran 
reported that he had been having some chest pain in the 
anterior chest region that may be elicited by exposure to 
dust and other things, and not by exertion.  The diagnosis 
was that of chest pain, etiology unclear but sounding like it 
might be musculoskeletal.  

In an August 2002 statement, the veteran argued that, while 
serving in the Persian Gulf, he was subjected to smoke from 
burning oil wells, which had an effect on the chest pain that 
already existed due to the volume of dust encountered in 
moving trucks from Saudi Arabia to Kuwait.  He stated that 
his problem continued to the present.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements of 
the veteran were not previously before the RO in December 
1997.  

In regard to the evidence submitted since the December 1997 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the December 1997 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Also, the additional medical evidence shows that the veteran 
has been diagnosed with chest pain, of which the etiology is 
unclear and which appears to have been chronic since his 
second period of active service, particularly if the 
veteran's statements are presumed credible.  

Thus, the Board finds that new and material evidence has been 
submitted since the December 1997 RO decision that denied 
service connection for right-sided chest pain, and that the 
claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claims of service connection for a low back disability, 
blisters and fungus of the feet, erectile dysfunction, and 
right-sided chest pain, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

In light of the decision, hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issues of service connection for a low back 
disability, blisters and fungus of the feet, erectile 
dysfunction, and right-sided chest pain, as well as the other 
issue of service connection for a left leg nerve disability.  

The service records indicate that part of the veteran's 
active service includes a tour of duty in Southwest Asia 
during the Persian Gulf War, from December 1990 to April 
1991.  The veteran's assertions with regard to his claims, 
except for the low back, also necessitate consideration of 
the laws and regulations pertaining to claims attributed to 
undiagnosed illnesses.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614- 56615 (Nov. 
9, 2001).  

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPRC 8-98.  

In regard to the back claim, the veteran alleges that he has 
a low back disability that began during his first period of 
service from November 1967 to November 1969 and was 
aggravated during his second period of service from October 
1990 to May 1991, with the constant bouncing in trucks while 
serving in the Persian Gulf.  

The veteran was afforded a VA examination in October 2002, 
which resulted in a diagnosis of recurrent minor low back 
strain.  The symptoms of the strain were noted to be more 
likely attributable to cumulative minor trauma throughout the 
veteran's  employment history than to one episode 30 years 
ago in service.  The examiner also opined that the symptoms 
did not suggest the likelihood of radiculopathy or disk 
herniation.  

It is noted, however, that the examiner never opined on 
whether the veteran's Persian Gulf service aggravated a 
preexisting back disorder, as claimed by the veteran.  
Moreover, private medical records dated after the VA 
examination show that the veteran had lumbar disk 
degeneration.  

Given this, the veteran should be afforded an examination to 
evaluate whether his current low back disability was incurred 
in or aggravated during service.  Such should be accomplished 
on remand.  

In regard to the left leg nerve disability claim, the veteran 
alleges that the constant bouncing in trucks while moving 
from Saudi Arabia to Kuwait was the cause of his leg pain and 
that he has never recovered.   

Private records in September 1999 show that he underwent 
nerve conduction studies on his lower extremities, and that 
the results were consistent with peripheral neuropathy.  

The veteran has not been afforded an examination to evaluate 
the etiology of the nerve disability.  Such should be 
accomplished on remand.  

In regard to the blisters and fungus of the feet claim, the 
veteran alleges that his foot problems began during his first 
period of service, caused by damp conditions, and that during 
his second period of service his feet began to crack and dry, 
which continues to the present.  

The VA medical records indicate that he is being treated for 
a skin condition, diagnosed as tinea pedis.  He underwent a 
VA examination in December 1996; however, the examiner did 
not furnish an opinion in regard to the etiology of the 
diagnosed bilateral foot fungus.  

On remand, the veteran should be afforded a VA examination to 
determine the etiology of the skin disorder of his feet.

In regard to the erectile dysfunction claim, the veteran 
alleges that his impotency problems began while serving in 
the Persian Gulf and continues to the present.  

The medical records show that he was initially treated for 
erectile dysfunction several years following his discharge 
from military service in May 1991.  A VA examiner in December 
1996 opined that there was no medical cause obvious for the 
impotence and that it was most likely psychogenic.  A private 
doctor in June 2002 diagnosed impotence and stated that the 
etiology was unclear.  

In light of the ambiguous opinions, the veteran should be 
afforded a VA examination to clarify the etiology of the 
erectile dysfunction.  Such should be accomplished on remand.  

In regard to the right-sided chest pain claim, the veteran 
alleges that smoke from oil wells and dust exposure while 
serving in the Persian Gulf caused chest pain, which 
continues to the present.  

The medical records show that the veteran underwent a VA 
pulmonary examination in October 1997 and a musculoskeletal 
examination in November 1997.  On the former, he was 
diagnosed with chest wall pain that may be associated with 
musculoskeletal problems.  

On the latter, he was diagnosed with pectoralis major strain, 
and the examiner commented that this would only describe part 
of the veteran's symptoms and would not describe why he had 
chest pain with smoke and dust.  The examiner termed this 
"no disability."  

A private doctor in June 2002 diagnosed chest pain and stated 
that the etiology was unclear but could be musculoskeletal.  

In light of the ambiguous opinions, the veteran should be 
afforded a VA examination to clarify the etiology of the 
pain.  Such should be accomplished on remand.  

On remand, the RO should obtain any treatment records 
identified by the veteran, in regard to his claimed 
disabilities.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claims (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claims.  

A review of the record on appeal shows that, in a March 2002 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by May 12, 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for a low back 
disability, a left leg nerve disability, 
blisters and fungus of the feet, erectile 
dysfunction, and right-sided chest pain, 
since his discharge from the military.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and agencies, 
and obtain copies of the related medical 
records, which are not already on file.  

3.  The RO should arrange for the veteran 
to undergo VA examinations in orthopedics 
and neurology (low back and claimed left 
leg nerve disabilities), dermatology 
(feet), genitourinary (erectile 
dysfunction), and cardiology (chest 
pain).  All indicated testing in this 
regard should be accomplished.  The 
claims file should be made available to 
the examiners for review.  Detailed 
findings should be reported in connection 
with the evaluations.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
claims file.    

Regarding the orthopedic/neurologic 
examination, the examiner(s) should 
furnish an opinion with respect to each 
currently present disability (diagnosed 
or otherwise claimed) pertaining to the 
low back and left leg, as to whether it 
is at least as likely as not that such 
disability is etiologically related to 
trauma sustained in service, notations in 
service (i.e., in March 1969 as to a 
muscle sprain of the low back), or is 
otherwise etiologically related to the 
veteran's periods of active service from 
November 1967 to November 1969 and 
October 1990 to May 1991.  The 
examiner(s) should also furnish an 
opinion as to whether any low back 
disability that may have preexisted 
service underwent an increase in severity 
beyond the natural progression of the 
disease during the veteran's period of 
service from October 1990 to May 1991.  

Regarding the dermatologic examination, 
the examiner should furnish an opinion 
with respect to all currently present 
disability (diagnosed or otherwise 
claimed) pertaining to the feet, as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to the veteran's periods of 
active service from November 1967 to 
November 1969 and from October 1990 to 
May 1991.

Regarding the genitourinary examination, 
the examiner should furnish an opinion 
with respect to all currently present 
disability (diagnosed or otherwise 
claimed) pertaining to impotence, as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to trauma sustained in service, 
or is otherwise etiologically related to 
the veteran's period of active service 
from October 1990 to May 1991.

Regarding the cardiology examination, the 
examiner should furnish an opinion with 
respect to each currently present 
disability (diagnosed or otherwise 
claimed) pertaining to the chest, as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to trauma sustained in service, 
or is otherwise etiologically related to 
the veteran's period of active service 
from October 1990 to May 1991. 

5.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims of service connection for a low 
back disability, a left leg nerve 
disability, blisters and fungus of the 
feet, erectile dysfunction, and right-
sided chest pain, with the latter four 
also claimed as due to undiagnosed 
illness.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



